Articles of Incorporation (PURSUANT TO NRS CHAPTER 78) ABOVE SPACE IS FOR OFFICE USE ONLY 1. Name of Corporation: REMMINGTON ENTERPRISES INC. 2. Resident Agent for Service of Process: (check only one box) [ ] Commercial Registered Agent (name) [X]Noncommercial Registered Agent OR [ ]Office or Position with Entity (name and address below) GARY ANDRE EDWARD SCOGGINS-SEE ATTACHED Name ofNoncommerical Registered Agent OR Name of Title of Officer or Other Position with Entity 7 LAS VEGAS Nevada89213 Street Address City State Zip Mailing Address (if different from street address) City State Zip 3. Authorized Stock: (number of shares corporation authorized to issue) Number of shares with par value: 100,000,000 Par value per share: Number of shares without par value: 0 4. Names and Addresses of Board of Directors/Trustees: (each Director/Trustee must be a natural person at least 18 years of age; attach additional pages if more than two directors/trustees) 1) GARY ANDRE EDWARD SCOGGINS-SEE ATTACHED Name 7 LAS VEGAS NV Street Address City State Zip Code 2) Name Street Address CityStateZip Code 5. Purpose: (optional- see instructions) The purpose of this Corporation shall be: ALL LAWFUL PURPOSES 6. Name, Address and Signature of Incorporator. (attach additional page if there is more thanone incorporator) GARY ANDRE E-SEE ATTACHED /s/ GARY ANDRE EDWARD SCOGGINS Name Incorporator Signature 7 LAS VEGAS NV Street Address City ST Zip Code 7. Certificate of Acceptance of Appointment of Resident Agent: I hereby accept appointment as Resident Agent for the above named Entity. /s/ GARY ANDRE EDWARD SCOGGINS 7/15/2011 Authorized Signature of Registered Agent or On Behalf of Registered Agent Entity Date Articles of Incorporation (PURSUANT TO NRS CHAPTER 78) CONTINUED Includes datat that is too long to fit in the filed on the NRS 78 Form and all additional director/trustees and incorporators ENTITY NAME: REMMINGTON ENTERPRISES INC. FOREIGN NAME TRANSLATION: Not Applicable PURPOSE: ALL LAWFUL PURPOSES REGISTERED AGENT NAME: GARY ANDRE EDWARD SCOGGINS STREET ADDRESS 7, LAS VEGAS, NV 89123 MAILING ADDRESS ' ' ADDITIONAL Directors/Trustees Name: GARY ANDRE EDWARD SCOGGINS Address: 7 City: LAS VEGAS State: NV Zip Code: 89123 ADDITIONAL Incorporators Name: GARY ANDRE EDWARD SCOGGINS Address: 7 City: LAS VEGAS State: NV Zip Code: 89123 ARTICLES OF INCORPORATION OF REMMINGTON ENTERPRISES, INC. ARTICLE I NAME The name of the corporation shall be Remmington Enterprises, Inc. (hereinafter, the “Corporation”). ARTICLE II REGISTERED OFFICE The initial office of the Corporation shall be 7582 Las Vegas Blvd. S., Suite 236, Las Vegas, NV 89123.The initial registered agent of the Corporation shall be Gary Andre Edward Scoggins at 7582 Las Vegas Blvd. S., Suite 236, Las Vegas, NV 89123.The Corporation may, from time to time, in the manner provided by law, change the resident agent and the registered office within the State of Nevada. The Corporation may also maintain an office or offices for the conduct of its business, either within or without the State of Nevada. ARTICLE III CAPITAL STOCK Section1.Authorized Shares.The aggregate number of shares which the Corporation shall have authority to issue is one hundred million (100,000,000) shares, consisting of two classes to be designated, respectively, "Common Stock" and "Preferred Stock," with all of such shares having a par value of $.001 per share. The total number of shares of Common Stock that the Corporation shall have authority to issue is ninety million (90,000,000) shares. The total number of shares of Preferred Stock that the Corporation shall have authority to issue is ten million (10,000,000) shares. The Preferred Stock may be issued in one or more series, each series to be appropriately designated by a distinguishing letter or title, prior to the issuance of any shares thereof. The voting powers, designations, preferences, limitations, restrictions, and relative, participating, optional and other rights, and the qualifications, limitations, or restrictions thereof, of the Preferred Stock shall hereinafter be prescribed by resolution of the board of directors pursuant to Section3 of this ArticleIII. Section2.Common Stock. (a)Dividend Rate.Subject to the rights of holders of any Preferred Stock having preference as to dividends and except as otherwise provided by these Articles of Incorporation, as amended from time to time (hereinafter, the "Articles") or the Nevada Revised Statues (hereinafter, the “NRS”), the holders of Common Stock shall be entitled to receive dividends when, as and if declared by the board of directors out of assets legally available therefor. (b)Voting Rights.Except as otherwise provided by the NRS, the holders of the issued and outstanding shares of Common Stock shall be entitled to one vote for each share of Common Stock. No holder of shares of Common Stock shall have the right to cumulate votes. (c)Liquidation Rights.In the event of liquidation, dissolution, or winding up of the affairs of the Corporation, whether voluntary or involuntary, subject to the prior rights of holders of Preferred Stock to share ratably in the Corporation's assets, the Common Stock and any shares of Preferred Stock which are not entitled to any preference in liquidation shall share equally and ratably in the Corporation's assets available for distribution after giving effect to any liquidation preference of any shares of Preferred Stock. A merger, conversion, exchange or consolidation of the Corporation with or into any other person or sale or transfer of all or any part of the assets of the Corporation (which shall not in fact result in the liquidation of the Corporation and the distribution of assets to stockholders) shall not be deemed to be a voluntary or involuntary liquidation, dissolution or winding up of the affairs of the Corporation. (d)No Conversion, Redemption, or Preemptive Rights.The holders of Common Stock shall not have any conversion, redemption, or preemptive rights. (e)Consideration for Shares.The Common Stock authorized by this Article shall be issued for such consideration as shall be fixed, from time to time, by the board of directors. Section3.Preferred Stock. (a)Designation.The board of directors is hereby vested with the authority from time to time to provide by resolution for the issuance of shares of Preferred Stock in one or more series not exceeding the aggregate number of shares of Preferred Stock authorized by these Articles, and to prescribe with respect to each such series the voting powers, if any, designations, preferences, and relative, participating, optional, or other special rights, and the qualifications, limitations, or restrictions relating thereto, including, without limiting the generality of the foregoing: the voting rights relating to the shares of Preferred Stock of any series (which voting rights, if any, may be full or limited, may vary over time, and may be applicable generally or only upon any stated fact or event); the rate of dividends (which may be cumulative or noncumulative), the condition or time for payment of dividends and the preference or relation of such dividends to dividends payable on any other class or series of capital stock; the rights of holders of Preferred Stock of any series in the event of liquidation, dissolution, or winding up of the affairs of the Corporation; the rights, if any, of holders of Preferred Stock of any series to convert or exchange such shares of Preferred Stock of such series for shares of any other class or series of capital stock or for any other securities, property, or assets of the Corporation or any subsidiary (including the determination of the price or prices or the rate or rates applicable to such rights to convert or exchange and the adjustment thereof, the time or times during which the right to convert or exchange shall be applicable, and the time or times during which a particular price or rate shall be applicable); whether the shares of any series of Preferred Stock shall be subject to redemption by the Corporation and if subject to redemption, the times, prices, rates, adjustments and other terms and conditions of such redemption. The powers, designations, preferences, limitations, restrictions and relative rights may be made dependent upon any fact or event which may be ascertained outside the Articles or the resolution if the manner in which the fact or event may operate on such series is stated in the Articles or resolution. As used in this section "fact or event" includes, without limitation, the existence of a fact or occurrence of an event, including, without limitation, a determination or action by a person, government, governmental agency or political subdivision of a government. The board of directors is further authorized to increase or decrease (but not below the number of such shares of such series then outstanding) the number of shares of any series subsequent to the issuance of shares of that series. Unless the board of directors provides to the contrary in the resolution which fixes the characteristics of a series of Preferred Stock, neither the consent by series, or otherwise, of the holders of any outstanding Preferred Stock nor the consent of the holders of any outstanding Common Stock shall be required for the issuance of any new series of Preferred Stock regardless of whether the rights and preferences of the new series of Preferred Stock are senior or superior, in any way, to the outstanding series of Preferred Stock or the Common Stock. (b)Certificate.Before the Corporation shall issue any shares of Preferred Stock of any series, a certificate of designation setting forth a copy of the resolution or resolutions of the board of directors, and establishing the voting powers, designations, preferences, the relative, participating, optional, or other rights, if any, and the qualifications, limitations, and restrictions, if any, relating to the shares of Preferred Stock of such series, and the number of shares of Preferred Stock of such series authorized by the board of directors to be issued shall be made and signed by an officer of the corporation and filed in the manner prescribed by the NRS. Section4.Non-Assessment of Stock.The capital stock of the Corporation, after the amount of the subscription price has been fully paid, shall not be assessable for any purpose, and no stock issued as fully paid shall ever be assessable or assessed, and the Articles shall not be amended in this particular. No stockholder of the Corporation is individually liable for the debts or liabilities of the Corporation. ARTICLE IV DIRECTORS AND OFFICERS Section1.Number of Directors.The members of the governing board of the Corporation are styled as directors. The board of directors of the Corporation shall be elected in such manner as shall be provided in the bylaws of the Corporation. The board of directors shall consist of at least one (1)individual and not more than thirteen (13)individuals. The number of directors may be changed from time to time in such manner as shall be provided in the bylaws of the Corporation. Section2.Initial Directors.The name and post office box or street address of the director(s) constituting the initial board of directors is: NameAddress Gary Andre Edward Scoggins7582 Las Vegas Blvd. S., Suite 236, Las Vegas, NV 89123 Section3.Limitation of Liability.The liability of directors and officers of the Corporation shall be eliminated or limited to the fullest extent permitted by the NRS. If the NRS is amended to further eliminate or limit or authorize corporate action to further eliminate or limit the liability of directors or officers, the liability of directors and officers of the Corporation shall be eliminated or limited to the fullest extent permitted by the NRS, as so amended from time to time. Section4.Payment of Expenses.In addition to any other rights of indemnification permitted by the laws of the State of Nevada or as may be provided for by the Corporation in its bylaws or by agreement, the expenses of officers and directors incurred in defending any threatened, pending, or completed action, suit or proceeding (including without limitation, an action, suit or proceeding by or in the right of the Corporation), whether civil, criminal, administrative or investigative, involving alleged acts or omissions of such officer or director in his or her capacity as an officer or director of the Corporation or member, manager, or managing member of a predecessor limited liability company or affiliate of such limited liability company or while serving in any capacity at the request of the Corporation as a director, officer, employee, agent, member, manager, managing member, partner, or fiduciary of, or in any other capacity for, another corporation or any partnership, joint venture, trust, or other enterprise, shall be paid by the Corporation or through insurance purchased and maintained by the Corporation or through other financial arrangements made by the Corporation, as they are incurred and in advance of the final disposition of the action, suit or proceeding, upon receipt of an undertaking by or on behalf of the officer or director to repay the amount if it is ultimately determined by a court of competent jurisdiction that he or she is not entitled to be indemnified by the Corporation. To the extent that an officer or director is successful on the merits in defense of any such action, suit or proceeding, or in the defense of any claim, issue or matter therein, the Corporation shall indemnify him or her against expenses, including attorneys' fees, actually and reasonably incurred by him or her in connection with the defense. Notwithstanding anything to the contrary contained herein or in the bylaws, no director or officer may be indemnified for expenses incurred in defending any threatened, pending, or completed action, suit or proceeding (including without limitation, an action, suit or proceeding by or in the right of the Corporation), whether civil, criminal, administrative or investigative, that such director or officer incurred in his or her capacity as a stockholder, including, but not limited to, in connection with such person being deemed an Unsuitable Person (as defined in ArticleVII hereof). Section5.Repeal And Conflicts.Any repeal or modification of Sections 3 or 4 above approved by the stockholders of the Corporation shall be prospective only, and shall not adversely affect any limitation on the liability of a director or officer of the Corporation existing as of the time of such repeal or modification. In the event of any conflict between Sections 3 or 4 above and any other Article of the Articles, the terms and provisions of Sections 3 or 4 above shall control. ARTICLE V COMBINATIONS WITH INTERESTED STOCKHOLDERS At such time, if any, as the Corporation becomes a "resident domestic corporation", as that term is defined in NRS 78.427, the Corporation shall not be subject to, or governed by, any of the provisions in NRS 78.411 to 78.444, inclusive, as may be amended from time to time, or any successor statute. ARTICLE VI BYLAWS The board of directors is expressly granted the exclusive power to make, amend, alter, or repeal the bylaws of the Corporation pursuant to NRS 78.120. IN WITNESS WHEREOF, the Corporation has caused these articles of incorporation to be executed in its name by its Incorporator on July 15, 2011. /s/ Gary Andre Edward Scoggins Gary Andre Edward Scoggins
